Citation Nr: 1711693	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  14-05 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran had active service in the U.S Navy from January 1952 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran was afforded a hearing before the undersigned Veterans' Law Judge in February 2017.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Service connection for a bilateral hearing loss disability was last denied in an August 2004 rating decision.  The evidence added to the record with regard to bilateral hearing loss since the August 2004 rating decision is not cumulative or redundant, does cure a prior evidentiary defect and raises a reasonable possibility of substantiating the claim.

2.  A bilateral hearing loss disability is as likely as not attributable to service.  





CONCLUSIONS OF LAW

1.  The August 2004 rating decision denying service connection for a bilateral hearing loss disability is final.  New and material evidence to reopen the claim for service connection for a bilateral hearing loss disability has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016).

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board's decision below reopens the claim for service connection for a bilateral hearing loss disability and awards a grant of service connection for a bilateral hearing loss disability.  As no adverse decision is reached at this time, there is no need to discuss compliance with VA's duty to notify and assist the Veteran at this time.  See 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

CLAIM TO REOPEN 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claim of entitlement to service connection for a bilateral hearing loss disability.  In an August 2004 rating decision, the RO denied the claim for service connection for a bilateral hearing loss disability.  The RO found that the condition neither occurred in nor was caused by service.  The Veteran did not appeal that decision nor did he submit new and material evidence within a year of the decision.  Therefore, the decision became final.  

Since the last final denial, the Veteran has continued to report hearing loss with an in service onset and the record shows continued treatment for hearing impairment.  Additionally, in January 2012, Dr. T stated that he had been following the Veteran over the past several years and that he had gradual hearing loss in both ears.  He opined that it was likely he had some service-connected etiology to his hearing loss but that over the subsequent years he has had continued decline in his hearing loss that was not due to any service related issues.

After reviewing all of the evidence of record available at the time of the August 2004 rating decision and in light of the evidence received since that decision to include the lay statements of record and the January 2012 opinion of Dr. T, the Board finds that the new evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral hearing loss disability.  Accordingly, the claim is reopened.

SERVICE CONNECTION 

The Veteran claims entitlement to service connection for a bilateral hearing loss disability.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, such as a sensorineural hearing loss, may be presumed to be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

After weighing the evidence, the Board finds in favor of the Veteran's claim for service connection for a bilateral hearing loss disability.  To that end, throughout this appeal, the Veteran has described hearing loss that started in service and continued thereafter.  During his February 2017 hearing, he reported small arms and weapons training during basic without ear protection.  He also expressed that while on the U.S.S. Cambria he was near gun practice where they fired "big guns" which caused his ears to hurt.  He further reported noise exposure during service from explosive training, grinder use while cleaning the rust off of the bulkheads and from being near engines and other noises while in the "belly" of the ship.  

When evaluated in December 1986 the Veteran reported exposure to noise with ear protection for approximately 26 years at Huntington Alloy.  He reported a gradual loss of hearing for the last 7 to 8 years.  Private examiner, Dr. T expressed in June 1991 that he reviewed the Veteran's records and that the record reflects that he worked around noise at INCO for approximately 20 years.  In addition, he stated that the Veteran's audiogram revealed a moderate to severe high frequency sensorineural hearing loss and that the pattern of his hearing loss is similar to noise induced hearing loss pattern.  In January 2012, Dr. T stated that he had been following the Veteran over the past several years and that he had gradual hearing loss in both ears.  He opined that it was likely he had some service-connected etiology to his hearing loss but that over the subsequent years he has had continued decline in his hearing loss that was not due to any service related issues.

In contrast, the February 2012 VA examiner, opined that the Veteran's hearing loss was less likely as not caused by or a result of service.  She reasoned that there was a delayed onset.  She noted that the Veteran reported in his Workers Compensation questionnaire in 1986 that he noticed hearing loss for 7 to 8 years and that he separated from service 31 years prior to that questionnaire.  

In weighing the positive and negative evidence of record, the Board finds in favor of the claim for service connection for bilateral hearing loss disability.  Favorable evidence has been submitted showing a connection between the Veteran's service and his current bilateral hearing loss disability.  The credible lay statements of record in conjunction with the medical opinion of Dr. T place the evidence at least in equipoise.  Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  Accordingly, resolving reasonable doubt in his favor, service connection for bilateral hearing loss disability is granted.  




ORDER

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for bilateral hearing loss disability is granted.  



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


